Citation Nr: 0843942	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  04-15 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a left knee disability.

2.  Entitlement to increased disability ratings for 
degenerative disc disease of the lumbar spine, evaluated as 
10 percent disabling for the period from June 25, 2001, 
through March 4, 2008; and evaluated as 20 percent disabling 
from March 5, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from January 1974 to 
December 1975, and from June 1981 to August 1983. 

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 decision of the 
RO that, in part, denied increased disability ratings a 
service-connected left knee disability and for service-
connected degenerative disc disease of the lumbar spine.  The 
veteran timely appealed. 

In September 2006, the veteran testified during a hearing 
before the undersigned at the RO.

In March 2007, the Board remanded the matters for additional 
development.

In April 2008, the RO increased the disability evaluation to 
20 percent for degenerative disc disease of the lumbar spine, 
effective March 5, 2008.

Because higher evaluations are available for degenerative 
disc disease of the lumbar spine, and the veteran is presumed 
to seek the maximum available benefit for a disability, the 
claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2008) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has reported that 
he is unemployed, has submitted evidence of medical 
disability, and is claiming the maximum rating.  His inferred 
claim for a TDIU is referred to the RO for initial 
adjudication.

The Board also noted in March 2007 that the veteran had 
raised the issue of entitlement to service connection for a 
right knee disability.  As that issue has not been 
adjudicated, it is again referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
slight knee impairment, X-ray evidence of osteoarthritis, and 
noncompensable limitation of flexion with consideration of 
functional loss due to pain.

2.  For the period from June 25, 2001, to March 4, 2008, the 
veteran's degenerative disc disease of the lumbar spine has 
been manifested primarily by limitation of motion, and X-ray 
evidence of degenerative joint disease; moderate limitation 
of motion, forward flexion of the thoracolumbar spine limited 
to 60 degrees, moderate intervertebral disc syndrome, 
ankylosis, incapacitating episodes, and doctor-prescribed bed 
rest have not been demonstrated.

3.  For the period from March 5, 2008, the veteran's 
degenerative disc disease of the lumbar spine has been 
manifested primarily by limitation of motion, painful motion, 
and additional functional loss with repetitive use; severe 
limitation of motion, forward flexion of the thoracolumbar 
spine limited to 30 degrees, severe intervertebral disc 
syndrome, ankylosis, incapacitating episodes, and doctor-
prescribed bed rest have not been demonstrated.




CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent disability rating 
for a left knee disability, based on arthritis and 
noncompensable limitation of flexion due to pain, are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 
4.71a, Diagnostic Codes 5003, 5260 (2008).

2.  The criteria for a disability evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine, 
for the period from June 25, 2001, to March 4, 2008, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5243 (2002 & 2008).

3.  The criteria for a disability evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine, 
for the period from March 5, 2008, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5243 (2002 & 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through October 2003, March 2006, and April 2007 letters, the 
RO or VA's Appeals Management Center (AMC) notified the 
veteran of elements of an increased rating claim and the 
evidence needed to establish each element.  These documents 
served to provide notice of the information and evidence 
needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the March 2006 letter, the RO specifically notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board acknowledges that the letters sent to the veteran 
have not met the requirements of VCAA notice regarding an 
increased rating claim.  The letters are deficient as to both 
content and timing, and thus create a presumption of 
prejudice.  

In this case, the presumption has been overcome.  The veteran 
was provided with correspondence regarding what was needed to 
support his claims in April 2007.  Specifically, he was told 
to submit evidence of physical and clinical findings, results 
of laboratory tests, X-rays, and individual statements from 
those with knowledge and/or personal observations who could 
describe the manner in which his disabilities had worsened.  
The April 2007 SSOC also listed each applicable diagnostic 
code and disability rating for knee and lumbar spine 
disabilities, which the veteran reasonably could be expected 
to understand to support his claims.

In correspondence (his substantive appeal) submitted in April 
2004, the veteran described the effects that his service-
connected lumbar spine and left knee disabilities were having 
on his daily activities.  The veteran subsequently reported 
that he was unemployed because of his various medical 
problems.  The veteran is also represented by a veterans' 
service organization.  Accordingly, any notice error is not 
prejudicial because the veteran has demonstrated actual 
knowledge of the information that is necessary to support the 
claims.  Hence, the notice deficiencies do not affect the 
essential fairness of the adjudication. 

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the veteran's claims on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims on appeal, reports 
of which are of record.  The veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2008), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2008).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A.  Left Knee Disability

Service connection has been established for laxity of the 
left knee, effective September 1983.

The RO assigned a 10 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, pertaining to knee 
impairment.

Diagnostic Code 5257 provides a 10 percent evaluation for 
lateral instability or recurrent subluxation of a knee that 
is slight, a 20 percent rating when those symptoms are 
moderate, and a 30 percent rating when severe.

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" 
or "moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

As previously noted, degenerative joint disease is evaluated 
on the basis of limitation of motion.  Diagnostic Code 5003.  
The standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261:

5260  Leg, limitation of flexion:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   


5261  Leg, limitation of extension:                                       
  Extension limited to 
45°
     50 percent  
  Extension limited to 
30
     40   
  Extension limited to 
20
     30   
  Extension limited to 
15
     20   
  Extension limited to 
10
     10   
  Extension limited to 5
      0   

38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Alternatively, dislocation of the semilunar cartilage of the 
knee with frequent episodes of "locking," pain and effusion 
into the joint warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5258.  

VA's General Counsel has also held that separate ratings can 
be provided for a claimant who has compensable arthritis and 
instability of the knee.  VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).

A separate rating for arthritis can be awarded on the basis 
of X-ray findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

In addition, separate ratings can be provided for limitation 
of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. 
Reg. 59,990 (2004).  

Records reflect that, in 1988, the veteran was involved in a 
motor vehicle accident and fractured his left knee.  X-rays 
taken in January 1997 revealed mild degenerative joint 
disease of the left knee.

In March 2000, the veteran reported bilateral knee pain.  
Examination at that time revealed no instability, although 
there was just a tab posterior but not dramatic.  Slight 
tenderness, medially, was noted on both knees.  The 
assessment was early mild-to-moderate degenerative joint 
disease of the knees.

VA outpatient treatment records showed complaints of knee 
problems in June 2001.

Examination of the left knee in July 2002 revealed no 
evidence of joint effusion, and full range of motion of the 
left knee without pain.  Sustained posture, repetitive 
movements, and combined movements were normal.  Lachman's 
test and drawer test were negative.

Examination of the left knee in November 2003 revealed a 10-
degree flexion contracture, with crepitus on range of motion; 
medial and lateral joint line tenderness; and 1+ effusion.  
Lachman's test was also positive, and there was pain 
throughout the range of knee flexion.  X-rays showed minimal 
narrowing of the joint space.

Private medical records, dated in March 2005, revealed severe 
crepitance with knee range of motion.
 
In September 2006, the veteran testified that he had problems 
with stability, pain, and degenerative joint disease 
involving the left knee.  The veteran also testified that he 
needed a total knee replacement.

During a March 2008 VA examination, the veteran reported that 
he required continuous medication to tolerate his knee pain.  
Flare-ups occurred three times daily.  Precipitating factors 
included walking more than a few steps, or standing for more 
than 20 minutes without support.  The veteran described no 
incapacitating episodes, but he limited his activities of 
daily living to a bare minimum.  He used crutches and a knee 
brace when standing or walking for a long time.  Range of 
motion of the left knee was from 0 to 110 degrees, with pain 
at 90 degrees.  Repetitive use produced increased pain, 
weakness, lack of endurance, fatigue, and incoordination; 
there was no loss of range of motion.  There was no evidence 
of instability or of subluxation of the left knee.  X-rays 
revealed mild to moderate osteoarthritic changes.

Regarding instability, the Board notes that there is evidence 
of neither recurrent subluxation nor moderate instability to 
warrant more than the currently assigned 10 percent 
disability rating under Diagnostic Code 5257.  Even though 
the veteran testified that his knee gave way and he wore a 
left knee brace, recent examiners have found no objective 
evidence of instability.

The Board notes that the veteran experiences daily flare-ups 
of left knee pain.  Flexion has also been found to be limited 
at times.  Here, the evidence demonstrates that the veteran 
experiences pain and limitation of flexion in the left knee 
as a result of osteoarthritis.  With consideration of 
functional factors and the veteran's complaints of pain, the 
Board finds that the evidence supports a separate 10 percent 
disability rating for the service-connected left knee 
disability based on arthritis and noncompensable limitation 
of flexion due to pain.  38 C.F.R. §§  4.71a, Diagnostic 
Codes 5003, 5260.

The objective evidence does not meet the criteria for a 
compensable evaluation under Diagnostic Code 5260.  
Limitation of flexion to 45 degrees is not demonstrated.

The veteran has been reported able to achieve a normal range 
of extension-that is, extension to 0 degrees.  Accordingly, 
a separate rating for limitation of left knee extension is 
not warranted, even with consideration of functional factors.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is in favor of a separate 
10 percent disability evaluation for a left knee disability, 
in addition to the currently assigned 10 percent disability 
rating based on slight knee impairment or instability.

B.  Degenerative Disc Disease of the Lumbar Spine

Service connection has been established for degenerative disc 
disease of the lumbar spine.  The RO has evaluated the 
veteran's disability under former Diagnostic Code 5293 as 10 
percent disabling for the period from June 25, 2001, to 
March 4, 2008; and as 20 percent disabling from March 5, 
2008.

Under former Diagnostic Code 5293 (renumbered 5243), a 10 
percent rating is assignable for mild intervertebral disc 
syndrome.  A 20 percent rating is warranted for moderate 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Alternatively, the veteran's degenerative disc disease of the 
lumbar spine may be evaluated under 38 C.F.R. § 4.71a, former 
Diagnostic Code 5292, pertaining to limitation of motion; or 
former Diagnostic Code 5295, pertaining to lumbosacral 
strain.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, former 
Diagnostic Code 5292.

For lumbosacral strain, a 10 percent evaluation requires 
characteristic pain on motion.  A 20 percent rating is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space.  A 40 
percent rating is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion. 38 C.F.R. § 4.71a, former Diagnostic Code 
5295.

During the course of this appeal, VA revised the criteria for 
evaluation of intervertebral disc syndrome, effective on 
September 23, 2002 (see 67 Fed. Reg. 54345 (August 22, 
2002)).  VA also revised the criteria for evaluation of 
diseases and injuries of the spine, effective on 
September 26, 2003 (see 68 Fed. Reg. 51454-51456 (August 27, 
2003)).  VA has a duty to adjudicate the claim under the 
former criteria during the entire appeal period, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 
(2000) and 7-2003 (2003).  

Under the most recent revision back disabilities are 
evaluated under a general rating formula.  Under the formula, 
a 10 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, the combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235; or, muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  Higher evaluations are assigned for unfavorable 
ankylosis of the entire spine, or the entire thoracolumbar 
spine, which are not relevant to the veteran's claim.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).  

Under the revised criteria, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
basis of incapacitating episodes over the past 12 months, or 
under the General Rating Formula (which provides the criteria 
for rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

Under revisions to Diagnostic Code 5293 (2002) and Diagnostic 
Code 5243 (2003), a 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks, during the past 12 months.  A maximum, 
60 percent rating is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  

The notes following revised Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

The revised rating criteria are meant to take pain and other 
symptoms into account.  Therefore, an evaluation based on 
pain alone would not be appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurological sections of the rating schedule.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2008); 68 Fed. Reg. 
51,455 (Aug. 22, 2002).

In evaluating the veteran's disability, the Board will 
consider not only the criteria of the currently assigned 
diagnostic codes, but also the criteria of other potentially 
applicable diagnostic codes.  At the outset, however, the 
Board notes that, in the absence of any evidence of a 
fractured vertebra (or residuals thereof), or ankylosis of 
the lumbar spine, consideration of former Diagnostic Codes 
5285 or 5289 (renumbered 5235 to 5243) for diseases and 
injuries of the spine is unnecessary.  

For the Period from June 25, 2001, to March 4, 2008

An MRI scan of the veteran's lumbar spine, taken in April 
1997, revealed mild generalized disc bulges at L2-L3 and L3-
L4, and degenerative disc disease from L1-L5.

During a July 2002 VA examination, the veteran reported low 
back pain for the past 25 years.   He denied any fracture, 
trauma, or surgery.  He reported that his low back pain 
became worse on increased physical activity or exertion, but 
that the pain did not radiate.  Range of motion of the 
veteran's lumbar spine was to 95 degrees on forward flexion, 
to 35 degrees on extension, to 20 degrees on lateral bending 
to the right and left, and to 18 degrees on rotation to the 
right and left.  Straight leg raising test and Patrick's 
maneuver were negative.  There was no pain on any of the 
ranges of motion.  Sustained posture, repetitive movements, 
and combined movements were normal.  There was no clinical 
evidence of lumbosacral radiculopathy.  X-rays revealed mild 
degenerative changes in the facet joints of L4-L5 and L5-S1.

A November 2003 examiner noted that the veteran's low back 
pain did not limit the veteran, as most of his limitation was 
from his hip, knee, and pulmonary status.  The veteran did 
not wear a back brace, and did not use a cane or walker to 
assist with ambulation.  The veteran had a difficult time 
walking the 50 feet from the lobby to the examining room.  
Examination revealed his spine was straight.  Range of motion 
of the lumbar spine was approximately to 70 degrees on 
forward flexion with pain, to 10 degrees on extension with 
mild pain, and to 30 degrees on lateral bending to the right 
and left; rotation to the right and left was not accurately 
reported.  X-rays revealed mild scoliosis.    

In September 2006, the veteran testified that he could not 
bend, walk, or pivot without assistance; and that he required 
pain medication.

For the applicable period, the evidence does not reflect 
moderate intervertebral disc syndrome with recurring attacks 
and intermittent relief to warrant a disability rating in 
excess of 10 percent under former Diagnostic Code 5293 
(renumbered 5243).  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

The veteran's limitation of motion of the lumbar segment of 
the spine during the applicable period supports a finding of 
no more than slight limited motion, even with consideration 
of functional loss due to pain.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  In fact, the November 2003 
examiner attributed most of the veteran's limitation of 
motion and functional loss to disabilities other than the 
veteran's lumbar spine.  

The evidence shows that, during the applicable period, the 
veteran could flex his thoracolumbar spine beyond 60 degrees.  
The veteran retains significant back motion.  He, therefore, 
does not meet the criteria for a disability rating in excess 
of 10 percent under the General Rating Formula.  38 C.F.R. 
§ 4.7, 4.21.

For the applicable period, the veteran has not had any 
periods of doctor prescribed bed rest.  The evidence, 
therefore, does not show incapacitating episodes.  No 
neurological deficits are noted.  Hence, the revised rating 
criteria do not provide a basis for a disability evaluation 
in excess of 10 percent for the veteran's degenerative disc 
disease of the lumbar spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).

Thus, the weight of the evidence is against the grant of a 
disability rating in excess of 10 percent for degenerative 
disc disease of the lumbar spine under either the former or 
revised criteria for the applicable period.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2008).

For the Period from March 5, 2008

During a March 2008 VA examination, the veteran reported that 
his low back pain was diffused, deep, constant, and most of 
the time around 7 on a pain scale of 10.  Precipitating 
factors included any movement and lack of medication.  
Relieving factors included rest and medication.  The veteran 
described no incapacitating episodes.  The veteran reported 
that he could not bend forward, backward, or sideways.  His 
gait was antalgic, supported by crutches.  

Examination of the lumbosacral spine was tender to 
percussion.  Forward flexion was from 0 degrees to 60 
degrees, with pain at 60 degrees; extension was from 
0 degrees to 10 degrees.  Right and left lateral bending was 
from 0 degrees to 20 degrees, with pain at 20 degrees; right 
and left lateral rotation was from 0 degrees to 20 degrees, 
with pain at 20 degrees.  Repetition produced increased pain, 
weakness, lack of endurance, fatigue, and incoordination.  
The diagnosis was degenerative disc disease of the lumbar 
spine, mild.

As noted above, the evidence does not reflect severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief to warrant a disability rating in excess 
of 20 percent under former Diagnostic Code 5293 (renumbered 
5243).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The veteran's limitation of motion of the lumbar segment of 
the spine during the applicable period supports a finding of 
no more than moderate limited motion, even with consideration 
of functional loss due to pain.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  Nor does the evidence reflect 
marked limitation of forward bending or loss of lateral 
motion to warrant more than a 20 percent disability rating 
under former Diagnostic Code 5295.

As noted above, the evidence shows that the veteran could 
flex his thoracolumbar spine beyond 30 degrees.  Higher 
evaluations may be assigned for ankylosis, but the veteran 
retains significant back motion, and thus does not have 
ankylosis.  Therefore, he does not meet the criteria for a 
disability rating in excess of 20 percent under the General 
Rating Formula.  38 C.F.R. § 4.7, 4.21.

Likewise, for the applicable period, the veteran has not had 
any periods of doctor prescribed bed rest, and no 
neurological deficits are noted.  Hence, the revised rating 
criteria do not provide a basis for a disability evaluation 
in excess of 20 percent for the veteran's degenerative disc 
disease of the lumbar spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).

Thus, the weight of the evidence is against the grant of a 
disability rating in excess of 20 percent for degenerative 
disc disease of the lumbar spine under either the former or 
revised criteria for the applicable period.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2008).






	(CONTINUED ON NEXT PAGE)








ORDER

A separate 10 percent disability rating for a left knee 
disability, based on arthritis and noncompensable limitation 
of flexion due to pain, is granted, subject to the pertinent 
legal authority governing the payment of monetary awards.

A disability evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine, for the period 
from June 25, 2001, to March 4, 2008, is denied.

A disability evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine, for the period 
from March 5, 2008, is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


